Exhibit 10.19

 

SERVICES AGREEMENT

 

 

 

THIS AGREEMENT made as of and effective this 22nd day of April, 2001.

 

B E T W E E N:

 

Alliance Capital Management L.P., a limited partnership with a principal place
of business located at 1345 Avenue of the Americas, New York, New York
(hereinafter referred to as “Alliance”), and The Equitable Life Assurance
Society of the United States, a corporation with its principal place of business
located at 1290 Avenue of the Americas, New York in the State of New York,
10104, (hereinafter referred to as “Equitable”);

 

W I T N E S S E T H

 

                WHEREAS Alliance provides certain data processing services and
functions for itself and certain of its affiliated companies, (hereinafter,
referred to as “Alliance Companies”); and

 

                WHEREAS Alliance desires to have the data processing services
and functions, more particularly described herein, performed by Equitable from
the Equitable Information Processing Center presently located at 400 Willow Tree
Road, Leonia, New Jersey 07605; and

 

                WHEREAS Equitable is willing to provide Alliance such data
processing services and functions, all in accordance with the terms and
conditions of this Agreement;

 

                NOW THEREFORE, in consideration of the premises and the mutual
covenants herein contained and for other good and valuable consideration, the
receipt and sufficiency of which are hereby expressly acknowledged, the parties
hereto agree as follows:

 

 

ARTICLE 1.   BASIC PROVISIONS

 

                1.1          Composition of Agreement.  This Agreement is
comprised of:

 

(i)

 

the provisions of Articles 1 through 8 herein (the “Basic Provisions”); and,

 

 

 

(ii)

 

schedules and technical exhibits for software systems, specifications, time
tables, other terms and conditions, fees and charges and other schedules agreed
upon by Equitable and Alliance or any Alliance Companies.

 

                1.2          Basic Provisions Controlling.  In the event of any
conflict or inconsistency between any schedule, exhibit or any other document
made part of this Agreement and the Basic Provisions, the Basic Provisions shall
be controlling.

 

 

--------------------------------------------------------------------------------


 

                1.3          Entire Agreement.  This Agreement sets forth the
entire and exclusive understanding and agreement of Equitable, Alliance and
Alliance Companies with respect to its subject matter hereof and supersedes and
merges any prior understandings or agreements, oral or written.

 

 

ARTICLE 2.   SCOPE OF SERVICES

 

                2.1          The Services.  (1)  Upon the terms and conditions
of this Agreement, Equitable shall provide Alliance with the services set out in
Schedule A attached to this Agreement, including without limitation the service
level requirements that are specified therein (the “Services”).

 

                                (2)           Each party hereto confirms,
acknowledges and agrees that the terms and conditions of this Agreement are
commercially reasonable and generally consistent with industry practice in the
circumstances of the transactions contemplated herein.

 

                2.2          Change Management and Additional Services.  In the
event Alliance wishes Equitable to provide any services to Alliance that are not
included in the Services, Alliance shall submit a written request for same to
Equitable and the parties agree that they shall use their reasonable efforts to
negotiate, in good faith, such provision of services in accordance with the
terms of this Agreement.  Any such additional services shall be incorporated
into the definition of Services, and shall be at fees calculated on the same
basis and in accordance with the principles set forth in Article 5 hereof.

 

 

ARTICLE 3.   ALLIANCE RESPONSIBILITIES

 

                3.1          Alliance Responsibilities.  Alliance shall perform
the obligations set out in Schedule B attached hereto (“Alliance Obligations”).

 

                3.2          Data Delivery.  Equitable may accept as correct,
accurate and reliable, without any further inquiry, all information, data,
documents and other records delivered, supplied or made available to Equitable
hereunder, and may assume full disclosure to Equitable hereunder in the
performance of the Services. Equitable shall have no responsibility or liability
for any error, inadequacy or omission to the extent that it results from
inaccurate or incomplete information, data, documents or other records provided
to Equitable in connection with this Agreement.

 

 

2

--------------------------------------------------------------------------------


 

ARTICLE 4.   LEGAL COMPLIANCE

 

                4.1          Compliance with Local Laws and Policies.  Each
party hereto agrees that it shall, at its own cost and expense: (i) comply with
all laws, rules, regulations, procedures and policies of their respective
jurisdictions (including complete and accurate disclosure of information to any
regulatory body to which any party hereto may be subject) that concern this
Agreement in any manner whatsoever; and (ii) notify the other party in a timely
manner regarding any changes in such laws, regulations, rules, procedures and
policies which may affect their respective performance of this Agreement.

 

 

ARTICLE 5.   PAYMENTS

 

                5.1          Service Fees and Payment.  The fees to be paid by
Alliance to Equitable in consideration of the Services (the “Service Fees”)
shall be as set forth in Schedule F attached hereto. Alliance and Equitable
agree that:  (i) the Service Fees have been calculated in accordance with, and
have been based upon, Equitable’s direct and indirect costs and expenses as
determined by Equitable in accordance with Section 1505 of the New York
Insurance Law and New York Insurance Department Regulation No. 33 and, as
applicable, in conformity with generally accepted accounting principles in the
United States of America; and (ii) that the Service Fees do not exceed such
costs and expenses.

 

 

ARTICLE 6.   AUDIT RIGHTS

 

                6.1          Books and Records.  Equitable shall prepare and
maintain reasonably detailed books, accounts and records concerning the Services
rendered to Alliance.  Equitable agrees that its record keeping obligations in
this Section 6 hereof shall include the obligation to maintain financial and
accounting records that are necessary to support the commercial reasonability
and industry consistency of this Agreement.

 

                6.2          Inspection Rights.  In addition to any other right
or remedy of Alliance, Alliance shall, at any time during the term of this
Agreement , have the right to visit any location of Equitable for the purpose
of, and to, examine, audit and inspect such books, accounts and records,
together with any other aspect of Equitable’s provision of the Services
hereunder upon forty–eight (48) hours prior written notice.  Any such audit or
inspection by Alliance shall not unreasonably interfere with, or in any way,
disrupt Equitable’s normal commercial or administrative operations, and may be
conducted during ordinary business hours (unless otherwise agreed to by the
parties) at Equitable’s EDP Facility, and shall be subject to Alliance’s
designated representative agreeing to Equitable’s reasonable and standard
confidentiality arrangements, which shall be substantially consistent with
Schedule H. Alliance agrees to provide Equitable, and to instruct its auditors
to provide Equitable, with a copy of the portions of each written report
concerning the Services prepared in connection with any such audit.

 

 

3

--------------------------------------------------------------------------------


 

                6.2.1        Subject to the limitations of Section 6.2, the
inspection rights shall include, without limitation, the right of Alliance’s
internal audit department, in coordination with Equitable’s internal audit
department, to conduct physical and data security inspections and data center
operational reviews (including tape/catridge inventory and inspections and
offsite data shipping procedures) of the data center, including meeting with
data operations and other appropriate personnel, and reviewing equipment being
used to process Alliance’s data, to obtain an independent assessment of physical
security and data center operations.

 

 

ARTICLE 7.   TERM AND TERMINATION

 

                7.1          Term.  (1)  Except as otherwise provided herein,
this Agreement shall commence as of the date hereof and continue until December
31st, 2003. This Agreement shall automatically renew and continue for successive
one (1) year periods unless Equitable provides Alliance with at least twelve
(12) months prior written notice or Alliance provides Equitable with at least
six (6) months prior written notice during the initial term of their intention
not to renew this Agreement, or either party provides the other party with at
least six (6) months prior written notice thereafter of its intention not to
renew such successive one (1) year period.  Either party shall have the right to
terminate this Agreement at any time whatsoever immediately upon written notice
to the other party in the event that the notifying party is legally prohibited,
by any court of competent jurisdiction or regulatory authority in the United
States of America, from having any or all of the Services performed by
Equitable, and in such event, this Agreement shall terminate upon the effective
date of any such prohibition.

 

                (2)           Any time after October 31, 2002, Alliance may
terminate this Agreement without cause upon at least six (6) months prior
written notice to Equitable.  In the event Alliance and Equitable cease to be
Affilatesas defined in Section 9 of Schedule G, either party will have the right
to terminate this Agreement upon at least six (6) months notice.  In the event
Alliance continues to be an affiliate of Equitable but the majority of the
partnership interests of Alliance are held by an entity other than Equitable or
any of its subsidiaries, then this Agreement will have to be submitted to the
New York Insurance Department (“NYID”) for review.  In such event Equitable will
have right to amend this agreement if necessary to respond to the objections
raised by the NYID.  In the event neither party terminates pursuant to this
section, and the continuing provision of services under this Agreement results
in additional costs to Equitable, such costs will be charged to Alliance
consistent with Article 5 hereunder.

 

                (3)           In the event that either party exercises its
termination rights under Subsection 7.1(1) or Subsection 7.1(2) or Section 4(b)
of Schedule G, the terminating party shall financially compensate the other
party in accordance with the formula and guidelines set out in Schedule E
attached hereto, in complete and final satisfaction, and in full substitution,
of any other remedies and rights that the non–terminating party may have in any
connection therewith.

 

 

ARTICLE 8.   MISCELLANEOUS

 

                8.1          Definitions. All capitalized terms not otherwise
defined in the text of this Agreement shall have the meaning ascribed in
Schedule G herein.

 

 

4

--------------------------------------------------------------------------------


 

                8.2          Governing Law and Attornment. This Agreement shall
be governed by, and construed in accordance with, the laws of the State of New
York without regard to the State of New York’s conflicts of law rules. The
parties hereto submit and attorn to the non–exclusive jurisdiction of the State
and federal courts located in the State of New York.

 

 

 

                This Agreement is hereby executed and delivered by each of the
parties hereto as of the effective date first set out herein.

 

 

Alliance Capital Management L.P.

 

The Equitable Life Assurance

 

By: Alliance Capital Management Corporation,

 

Society of the United States

 

Its General Partner

 

 

 

 

 

 

 

By:

/s/ John D. Carifa

 

By:

/s/ William Levine

 

 

 

 

 

 

 

 

 

 

Name:

John D. Carifa

 

 

Name:

William Levine

 

 

 

 

 

 

 

 

 

 

Title:

President & COO

 

 

Title:

 Executive Vice President & CIO

 

 

 

5

--------------------------------------------------------------------------------


 


SCHEDULE A — SERVICES

 

 

1.             Service Description

 

                On April 22,  2001 (the “Start Date”), Equitable shall provide
Alliance with the all of the services set forth herein including, but limited
to, the transmission, storage, maintenance, processing and protection of certain
Alliance Companies’ information and data (“Services”). It is understood that
Alliance assistance will still be required for a reasonable period, not to
exceed 2 months beyond the Start Date , particularly with respect to problem
determination and resolution, scheduling, security administration and data
recovery.  .  Service levels set forth below shall be reevaluated and
reestablished  upon the sixth month anniversary of the Start Date and shall, at
least, be equivalent in quality and nature (type and extent) to those services
listed below.

 

(A) Mainframe Computer & Telecommunications Operations

 

Equitable will operate and control the MVS mainframe and telecommunications
equipment, which consist of the following subsystems:

 

(i) JES

 

Equitable is responsible for providing adequate spool space and responsive
spooling services for Alliance applications to support  Alliance operational
specifications.  Alliance shall acquire, install and maintain its printers at
its locations globally and any necessary interface equipment.  Alliance shall be
responsible for all supplies, maintenance and usage charges related to these
print facilities.

 

(ii) TSO

 

Equitable shall provide the TSO users with such foreground and background
services that meet the service standards set forth below in Section 2 of this
Schedule A.

 

(iii) TCP/IP

 

Equitable shall provide high speed TCP/IP network connectivity between Alliance
and Equitable Leonia facility.   This service is the transport mechanism for
communication between Alliance offices and the Alliance LPARS hosted at
Equitable.  This access includes, DNS, TN3270 emulation, FTP between open
systems and IP Printing.   The standards are set forth below in Section 2 of
Schedule A.

 

(iv) CICS

 

Equitable shall provide access to Alliance on-line CICS applications in
accordance with the service standards set forth below in Section 2 of this
Schedule A

 

 

A-1

--------------------------------------------------------------------------------


 

(v) VTAM, NCP, RJE, NJE, Mailbox and/or Tracs & NDM (Connect Direct)

 

Equitable is responsible for defining the logical and physical network and
maintaining it in accordance with the standards set forth below in Section 2 of
this Schedule A.

 

(B) Tape/Cartridge and Disk Management Services

 

(i) Library Maintenance

 

Equitable shall maintain a tape library process that provides reasonably
responsive retrieval, mounting and filing of Alliance’s tape volumes in
accordance with Alliance processing requirements as provided to Equitable, as
such may be modified pursuant to the Change Management process set forth in this
Agreement and standardization efforts set forth in Schedule B (the “Processing
Requirements”).

 

(ii) Off-site Storage

 

Equitable is responsible for retaining volumes off-site as agreed upon and
providing availability for retrieval at Equitable’s off-site storage vendor’s
facility based on the Alliance Processing Requirements including transportation
to and from the off-site storage facility.

 

(iii) Tape/Cartridge Volume Management

 

Equitable is responsible for providing availability of an adequate number of
volumes for output recording based on the Alliance Processing Requirements. 
Alliance is responsible for defining the tape retention policies that support
Alliance’s business requirements complying with an agreed upon retention policy
that supports the controlled growth of volumes.

 

(iv) Disk Space Management

 

Equitable is responsible for providing availability of adequate disk space for
processing Alliance’s applications based on the Alliance Processing
Requirements.  Alliance is responsible for complying with an agreed upon space
management policy that supports the controlled growth of on-line disk data.

 

(v) Disk Data Recovery

 

Equitable is responsible for providing that all on-line operating system and
application data is backed up and recoverable based on the Alliance Processing
Requirements.

 

(C) Performance Management

 

(i) Operating System

 

Equitable shall provide mainframe services in accordance with the agreed upon
service levels set forth herein and report results on a monthly basis.  The
current Alliance operating system will be imported into the Equitable EDP
Facility on or before the Start Date and shall be operated in a manner that is
technologically segregated and partitioned

 

 

A-2

--------------------------------------------------------------------------------


 

(logically or physically) from all other Equitable EDP Facility operating
systems.  Equitable shall be responsible for monitoring and tuning the operating
system, with Alliance’s support if required.

 

(ii) Applications

 

Alliance is responsible for its applications.  Equitable will provide necessary
assistance to Alliance in isolating application performance problems and
recommending solutions.

 

(iii) Telecommunications

 

Equitable shall manage and supervise, for and on behalf of Alliance, the
telecommunication services related to the Services. With respect to SNI
partners, Equitable will coordinate troubleshooting and supervise with
Alliance’s support.

 

(D) Capacity Planning

 

(i) Resource Utilization

 

Equitable is responsible for monitoring and reporting Alliance’s resource
utilization.  Reporting shall consist of month and cumulative year-to-date TAPE,
CPU & DASD utilization. Equitable will provide, where reasonable, customized
resource usage reports based on Alliance’s business and transaction groupings.
Equitable will provide adequate capacity to meet Alliance’s Processing
Requirements.

 

(ii) Planning & Notifications

 

At  a minimum, on a yearly basis during the term of this Agreement, consistent
with Equitable’s and Alliance’s budget processes Equitable and Alliance  will
participate in the annual capacity forecasting process for the purpose of
projecting Alliance’s capacity requirements for the following year.  This
includes: CPU, DASD, TAPE and telecommunications.  Alliance also has the
responsibility of providing early notification (at least thirty (30) days if
reasonably possible) of changes in its demand for resources. Any change in
forecasted demand may result in an adjustment to the charges payable by
Alliance, in accordance with Schedule F.

 

(E) Security

 

(i) Physical Plant

 

Equitable is responsible for maintaining a physically secure environment,
consistent with its current standards.

 

(ii) Data

 

Equitable shall be responsible for physical data security in connection with the
Services, which includes the engineering and support of RACF or similar security
product and any underlying security products and/or system exits.   Alliance
will perform security administration functions, which includes ID creation and
deletion with respect to Alliance Companies’ operations globally.  Equitable
shall secure Alliance Companies’ data from all other Equitable data.

 

 

A-3

--------------------------------------------------------------------------------


 

(iii) Remote Access

 

Equitable and Alliance will provide a secure remote access process that adheres
to guidelines published by both companies.

 

(F) Disaster/Recovery

 

(i) General

 

Equitable shall provide an alternate-processing site (Hot Site) for all of
Alliance’s mission critical, mainframe production applications as defined by
Alliance from time to time.  From the Start Date  through October 31, 2001, this
requirement shall be met through Alliance’s existing agreement with Comdisco. 
Payment for such agreement from April 1, 2001 is included in the annual Service
Fee.Equitable will select the disaster recovery service provider to fulfill its
obligations hereunder after October 31, 2001.

 

(ii) Plan Development

 

Equitable and Alliance are jointly responsible for the development of an
effective disaster recovery plan. Alliance will, in accordance with Equitable
disaster recovery procedures, identify its mission critical applications and
files and provide reasonable assistance to Equitable to develop & support an
appropriate recovery plan.

 

(iii) Plan Maintenance

 

Alliance is responsible for stipulating application and data access priorities,
including all related disaster/recovery documentation.  Equitable is responsible
for analyzing changes in recovery requirements and adjusting the integrated plan
to fulfill new requirements.  Equitable is also responsible for coordinating
periodic drills to provide recoverability testing and for managing the recovery
vendor.

 

(iv) Off-site Storage

 

Alliance is responsible for identifying mainframe mission critical files that
must be housed off-site which shall be stored based on the Alliance Processing
Requirements as agreed to by the parties.. Equitable shall provide off-site
storage for the Alliance mainframe mission critical files and shall manage the
off-site storage process and vendor.

 

(G) Software Services

 

(i) Selection

 

 In accordance with Section 2.2., of this Agreement, Equitable and Alliance have
a joint responsibility for selection of new or replacement operating system
software for the purpose of meeting Alliance’s Processing Requirements. 
Alliance shall use its reasonable efforts to coordinate with Equitable’s
operating systems and update levels therefor.

 

 

A-4

--------------------------------------------------------------------------------


 

(ii) Vendor Management

 

Equitable is responsible for managing its mainframe and telecommunications
system software suppliers and maintainers.  Alliance is responsible for managing
all applications systems vendors used by Alliance, including those listed  in
Section 1B of Schedule C.

 

(iii) Contract Management

 

Equitable is responsible for managing its mainframe and telecommunications
operating system software contracts.  Alliance is responsible for managing all
application systems contracts including those listed in Section 1B of Schedule
C.

 

(iv) Installation & Maintenance

 

Equitable is responsible for installing and maintaining operating system
software and program products based on Alliance’s Processing Requirements . 
Equitable is responsible for maintaining software currency of vendor supported
products to support Alliance’s business requirements and for problem
determination and resolution of related problems.

 

(v) Standardization/Consolidation Assistance

 

Alliance agrees to provide the necessary assistance to Equitable in reducing the
number of unique software products it requires.  Any reduction will be based on
a mutual agreement of both companies.  In addition, Alliance agrees to migrate
to Equitable’s standard operating system product set on a mutually agreeable
schedule.

 

(H) Hardware and Software

 

(i) Selection

 

Hardware shall include mainframe, peripherals and telecommunications equipment
exclusive of workstations, local area networks,  and remote printers located
throughout Alliance globally. Equitable is responsible for selection  of new or
replacement hardware to meet both Equitable and Alliance’s processing needs.

 

(ii) Vendor Management

 

Equitable is responsible for managing  hardware and software suppliers and
maintainers, excluding Alliance applications as defined in Section 1(B) of
Schedule C.

 

(iii) Contract Management

 

Equitable is responsible for managing  hardware and software related contracts,
excluding Alliance applications as defined in Section 1(B) of Schedule C.

 

(iv) Installation & Maintenance

 

Equitable is responsible for installing, operating and maintaining hardware and 
software, excluding Alliance applications as defined in Section 1(B) of Schedule
C.

 

 

A-5

--------------------------------------------------------------------------------


 

(I) Application Support

 

(i) Change Management

 

Alliance will notify Equitable of application installations and/or modifications
prior to implementation.  This notification will work through both companies
Change Control framework. Alliance will provide reasonable support for
new/changed application installations.

 

(J) Facility

 

Equitable’s EDP Facility provides  conditioned raised floor space, which
includes water detection and HVAC systems.  The facility is insulated against
power failures/fluctuations by an uninterruptable power supply and two standby
diesel generators.  The facility is protected by a ceiling-mounted, pre-action,
dry pipe sprinkler system and a below-floor Halon fire suppression system.  A
plant security force is on-site 24 hours/day, 365 days/year, and is aided by a
closed-circuit television system to monitor the facility.

 

 

2.             Processing Service Levels:

 

Equitable shall provide all Services  specified herein, and shall meet or exceed
service levels set forth herein, to meet Alliance electronic data processing
requirements in accordance with this Agreement.   Availability as set forth
below will be calculated and reported on a monthly and year-to-date basis. 
Outages as a result of operator, equipment, telecommunications controlled by
Equitable, operating system software, unscheduled maintenance and facility
failure will be charged against availability.  Application or Alliance caused
(whether by act or failure to act where there is a duty to act) outages will not
be charged nor will outages for scheduled maintenance be charged against
availability.  All references to time are Eastern Standard Time.

 

Allowance will be made for periods of regular scheduled system maintenance, such
as IPL’s, operating system and program product upgrades.

 

Alliance represents and warrants that the service levels set forth below have
been achieved continuously for the six (6) months preceding the Start Date.  In
the event of a misrepresentation hereunder, the service levels to which the
misrepresentation relates will be restated downward based upon the mutual
agreement of the parties acting reasonably and in good faith .

 

The following preliminary electronic data processing service levels shall be
provided:

 

(A) MVS, TSO, CICS, Control-M, CA-7, Telecommunication Access Methodology
(“TCPIP”)(excluding Alliance applications.)

 

Availability

 

These services are required 24 hours/day, 7 days/week.  The availability for
these services shall be 99.9% on a monthly basis.

 

 

A-6

--------------------------------------------------------------------------------


 

(B) On-line CICS

 

Availability

 

The availability for production CICS regions shall be 99.9% on a monthly basis. 
The availability for testing/development CICS regions shall be 99.0% on a
monthly basis.  The necessary availability period for the different CICS regions
is shown in the following table.

 

REGION

 

Application

 

LPAR

 

SLA Start

 

SLA End

CICSFITS

 

Fixed Income Trading

 

O39P

 

7:00 a.m.

 

7:00 p.m.

CICSPMP4

 

Portfolio Management System — IMS (prod)

 

O39P

 

7:00 a.m.

 

10:30 p.m.

CICSPMQ4

 

Portfolio Management System — IMS (QA)

 

O39P

 

7:00 a.m.

 

10:00 p.m.

CICSPMT4

 

Portfolio Management System — IMS (test)

 

O39D

 

7:00 a.m.

 

10:00 p.m.

CICSPRD1

 

Global Access Card — MAP

 

O39P

 

8:00 a.m.

 

7:00 p.m.

CICSPRD2

 

Smart Stream — IE

 

O39P

 

7:00 a.m.

 

12:00 a.m.

CICSPRD3

 

Portfolio Accounting Core Engine

 

O39P

 

4:00 a.m.

 

7:00 p.m.

CICSREGR

 

PACE — Regression (test)

 

O39D

 

N/A

CICSTST1

 

PACE — Test

 

O39D

 

4:00 a.m.

 

3:00 a.m.

CICSY2K1

 

Y2K — Test

 

O39D

 

8:00 a.m.

 

7:00 a.m.

CICSY2T1

 

Y2K — Test

 

O39D

 

8:00 a.m.

 

7:00 a.m.

CICSY2T4

 

Y2K — Test

 

O39D

 

8:00 a.m.

 

7:00 a.m.

 

Production Internal Response Time

 

The monthly requirement is 95% of all transactions requiring equal to or less
than .25 seconds of CPUTIME processed within 1.0 seconds internal host response
time.

 

(C) TSO Interactive Testing

 

Availability

 

The TSO availability requirement is 24 hours/day, 7 days/week.  The availability
shall be 99.9% on a monthly basis.

 

TSO Transaction Response Time

 

The monthly requirement is 95% of all Period 1 transactions requiring equal to
or less than 800 standard IBM service units processed within .7 seconds.  This
is subject to Alliance having TSO Monitor installed in its current environment
to allow measurement and reporting.

 

(D) Batch Processing

 

Scheduled Commitments

 

All critical batch processing as set forth in Table     below  will be completed
at the Equitable processing site as set forth in the Table..  The service level
shall be 95% completion of mainframe processing.

 

 

A-7

--------------------------------------------------------------------------------


 

Application

 

Job

 

SLA

AUM

 

AUX270DP

 

7:30 a.m.

AUM

 

AUX470DP

 

7:30 a.m.

Davenport

 

DAVT01DP
DAVT02DP

 

10:30 p.m.

GAC

 

GAC009DP

 

12:00 a.m.

GAC

 

GACTR4DP

 

5:00 a.m.

GAC

 

GAC050DP

 

6:00 a.m.

GAC

 

GAC032DP

 

5:30 a.m.

GAC

 

GAC033DP
GAC033D2

 

5:30 a.m.

Hazlet

 

HAZT01DP
HAZT02DP

 

10:30 p.m.

PACE

 

PAXAS20V

 

1:45 a.m.

PACE

 

PAXTOKYO

 

3:00 a.m.

PCR

 

PCREL1DT
PCREL2DT
PCREHMDT

 

8:00 p.m.

 

 

(E) The Equitable Telecommunications Network (SNA & TCP/IP)

 

Availability

 

The Equitable portion of the telecommunications network shall be available 24
hours a day, 7 days a week.  The availability shall be 99.9%, on a monthly
basis.

 

(F) Disaster Recovery

 

Availability

 

Equitable’s recovery plan shall provide for the recovery of Alliance’s mission
critical production applications within 2 hours of disaster declaration with the
data latency at zero from point of failure (that is, data that is located in
Alliance’s Secaucus disaster recovery site will be mirrored from Equitable’s
Leonia Data using SRDF in semi-synchronous mode.)  This plan must be executed
minimally once a year to include CICS, Network connectivity (SNA & TCP/IP) and
batch processing.  Alliance shall cooperate in developing and testing this plan.

 

(G) Credits

 

(i)            Starting on June 1, 2001, credits for not meeting the service
levels set forth above will be  calculated monthly  based on the service levels
set forth above. The credit for failing to meet any service level during any
calendar month shall equal to 1% of the annualized Service Fees to be paid by
Alliance hereunder for the current calender year for each service level not met,
provided that  Alliance provides a written statement briefly describing  the
impact on Alliance’s business.  A credit shall be earned only for the initial
service level failure and not for any service level failure that results from or
is caused by the initial service level failure.

 

 

A-8

--------------------------------------------------------------------------------


 

(ii)           Equitable will have the opportunity to earn back or negate a
credit if it achieves the service level on the failed service for the two
consecutive months following the month of failure and exceeds the service level
in one of the two months.

 

(iii)          Credits will in no case reduce the Service Fee due under Section
1.1 of Schedule F for the current year and  will first be applied against 
payments due from Alliance relating to excess usage pursuant to Sec. 1.3 of
Schedule F in the year the credit is earned.  In the event that the credits
exceed excess usage charges (“Unused Credit”), the Unused Credit, which shall
not exceed $100,000, will be applied against the following year’s Service Fee. 
If the Unused Credits arise in the final year of this Agreement, Equitable shall
pay the amount of the Unused Credit (not to exceed $100,000) to Alliance in US
dollars by wire transfer to the account designated by Alliance.

 

(iv)          In the event Equitable exceeds all service levels for six (6)
consecutive months in a calendar year, Equitable will be entitled to $100,000 to
offset any credits earned or to be earned by Alliance in that calendar year. 
Such offset earned in a calendar year shall not be carried over to a subsequent
year.

 

(v)            The credits available to Alliance under this Schedule A shall be
Alliance’s sole and exclusive remedy for a failure by Equitable to meet any
service level, except for Alliance’s right to declare a termination of this
Agreement in the event Equitable fails to meet any three or more service levels
(but not necessarily the same three service levels) for six consecutive months. 
If Alliance terminates hereunder, Equitable shall pay Alliance’s actual and
necessary transition costs of moving to a new service provider (including
Alliance), provided however that (a) such costs shall not exceed $2,500,000 and
are supported by documentation reasonably acceptable to Equitable and (b) all
credits accrued by Alliance will be negated by a termination hereunder.

 

(vi)          In the event that the Services are being provided through
Equitable’s disaster recovery site, Alliance shall not be entitled to claim a
breach or termination of this Agreement because of the failure to meet the
service levels, nor shall Alliance be entitled to any credits hereunder, during
the disaster recovery period.

 

 

A-9

--------------------------------------------------------------------------------


 

SCHEDULE B

 

ALLIANCE OBLIGATIONS

 

 

In addition to any other obligations set out in the Agreement:

 

(a)           Software applications

 

Alliance is responsible for the licensing and maintenance and maintaining
current levels of its Applications Systems set  forth in Section 1 (B) of
Schedule C. Alliance shall provide reasonable assistance to Equitable in
changing any Equitable’s resources to higher, supported levels of operating
system software and mainframe and telecommunications hardware.

 

(b)           Standardization

 

Alliance must provide reasonable cooperation and personnel resources to assist
in software and hardware standardization efforts.  This includes providing
sufficient time in its processing schedules to allow testing and implementation
of new software and hardware.

 

(c)           Transfer to Equitable EDP Facility

 

1.             Cooperation

 

Alliance shall provide reasonable cooperation, information and resource in the
planning and execution of the Alliance Systems transfer to the Equitable
facilities.

 

2.             Assistance

 

Alliance shall provide reasonable time and personnel assistance in transitioning
production and support responsibilities.

 

3.             Documentation

 

Alliance shall provide the appropriate documentation, procedures and media to
support all processing. Alliance shall provide reasonable assistance to
Equitable in understanding of any such material that is in a foreign language.

 

 

--------------------------------------------------------------------------------


 

SCHEDULE C

 

EQUITABLE RESOURCES

 

 

1.             SOFTWARE SUPPORTING ALLIANCE’S SYSTEMS

 

A)          

 

 

--------------------------------------------------------------------------------


 

B)            Alliance Applications Systems:

 

Alliance Applications Systems

ADMIN

Systems

ADP

Print Image Reporting

ADV

Advest

AMT

Ameritrade

AUM

Assets Under Managemnet

BIL

Billing

BLR

William Blair

BNY

Bank of New York

BNY

Bank of New York

BRS

Bear Stearns

BRS

Bear Stearns

BTL

Butler Wick

CAMRA

CAMRA

CMB

Cumberland

CNV

Legend Financial Services

COM

Commissions

CRD

DST Cardin

CRW

Crowell Weedon

DAS

Distributed Assistance Systems

DAV

Davenport

DAV

Davenport

DIS

Discovery

DISPATCH

Dispatch (Report Distribution)

DTC

Depository Trust Company

ERN

Ernst & Company

FIT

Fixed Income Trading Systems

FLT

Fleet

FOL

Folger Nolan

FSG

First Securities

GAC

Global Acces Card (will replace MAP)

GOG

MAP Intergrated

GST

Gorian Thorne

HAZ

Hazlet, Burt & Watson

HRZ

Herzog

HUM

Wayne Hummer

INC

Investor National

INS

Institutional Monthly

INT

Institutional Accounts

JOS

Josephthal

KCK

Purchase Kickers

LEB

Lebenthal

MAP

Managed Asset Plan

MAP

Managed Asset Plan

MBS

Mortgage Back Securities

MFO

Mutual Fund Operations (Sales)

MLS

Miller Schroeder

MST

Managed Asset Plan

OMN

Omnibus

 

 

C-2

--------------------------------------------------------------------------------


 

PACE

Porfolio Accounting Core Engine

PACERQST

PACE On-Request Reporting

PCR-CORE

Pension Client Reports

PCR-CPMS

Pension Client Reports

PCR-POOL

Pension Client Reports

PEN

Penson

PER

Pershing

PER

Pershing

PMS

Investment Management System

PMV

Portfolio Management Views

PST

Managed Accounts

RAG

Ragen McKenzie

SCHEDD

Schedule D (Regulatory Reporting)

SMT

Smartstream

SUN

Sunpoint

SWP

Sweep Systems

TRD

Trading

 

 

C-3

--------------------------------------------------------------------------------


 

3.             EQUITABLE EQUIPMENT

 

                The following is a description of the initial equipment
configurations which will be installed at the Equitable EDP Facility, to support
the implementation of the Alliance Systems.

 

 

C-4

--------------------------------------------------------------------------------


 

SCHEDULE D

 

SERVICES MANAGEMENT

 

 

1.            Transition Assistance

 

Upon any termination of this Agreement for any reason whatsoever, Equitable
shall provide reasonable assistance and good faith cooperation to Alliance to
facilitate and achieve the transition of the performance of all Services by
Equitable to either Alliance or another person designated by Alliance, including
without limitation, the support, services and resources set out in Schedules A
and C hereof.  All such transition support, cooperation, assistance and services
shall be deemed to be included in the term “Services” used in this Agreement.
Furthermore, and without limiting the foregoing, Alliance shall have the option,
exercisable with no less than sixty (60) days notice prior to the termination
date or the expiration date of this Agreement, to request that Equitable’s
Services and this Agreement continue on a month to month basis subject to
termination by Alliance on thirty days notice after the termination date or the
termination or expiration date, as applicable, for the then applicable annual
fee applied pro rata. Alliance shall have the right to have this Agreement
continue on a monthly basis pursuant to this paragraph for up to one hundred and
twenty (120) days.  Any extension beyond the 120 days will be until the end of
the current calendar year.

 

2.             EDP Service Report

 

Equitable shall keep Alliance fully and accurately informed on a reasonable
timely basis concerning its provision of the Services. Without limiting the
foregoing, Equitable shall submit to Alliance a written monthly status report by
the 15th calendar day of the month which shall review the Services provided for
each preceding month, and reasonably detailed information concerning any failure
of Equitable to provide the Services for each preceding month. Without limiting
the foregoing, all such monthly reports shall include the date and time of any
relevant incidents, acts or omissions, the status of any such incidents, acts or
omissions as at the date and time such report is delivered to Alliance,
reasonably detailed information concerning the response, and corrective measures
undertaken by Equitable in response to any such situations, and Equitable’s
proposals, recommendations and options to both resolve any such situations and
preventative/pro-active measures it has taken or proposes to take to prevent any
such situation in the future.  The reports shall also include monthly usage of
CPU, DASD and TAPE.

 

 

--------------------------------------------------------------------------------


 

3.             EDP Service Management

 

In addition to the staffing obligations of Equitable pursuant to Section 14 of
Schedule G, Equitable and Alliance shall jointly form a “Joint Services
Management Committee” composed of  representatives of each of Equitable and
Alliance, who shall meet on a reasonably regular basis to review and discuss the
provision of the Services and to resolve all issues of concern to either party
concerning this Agreement.  Except for notices issued pursuant to Section 5 of
Schedule G of this Agreement, all communication concerning this Agreement and
the day-to-day provision, and management, of the Services shall be conducted
through the Joint Services Management Committee.   The initial representatives
of each party to the Joint Services Management Committee shall be as follows:

 

Alliance:

 

Howard Samborn

 

Sal Raineri

 

 

Senior Vice President

 

Vice President

 

 

 

 

 

Equitable:

 

William Levine

 

Andrew Kregar

 

 

Executive Vice President and CIO

 

Managing Director

 

 

Project Executive

 

Project Manager

 

 

Charles Sokolski

 

James Crosby

 

 

Senior Vice President

 

Managing Director

 

                Either party may at any time and from time to time change its
designated representative(s) upon written notice to the other party.

 

4.             Dispute Resolution

 

The purpose of this Section is to set forth a framework and procedure under
which Equitable and Alliance shall use their best efforts to resolve any
disputes that may arise under this Agreement without resort to litigation. The
parties agree to first utilize a three-step process to accomplish this goal,
engaging first in informal discussion, and thereafter, to arbitration.

 

(1)            Joint Services Management Committee: The parties shall first
attempt to resolve all disputes, by submitting such disputes to, for discussion
and resolution by, the Joint Services Management Committee.  If a resolution of
such dispute is not reached by the Joint Services Management Committee within
ten (10) Business Days of the submission of such dispute, then the parties shall
proceed in accordance with Subsection 4(2) of this Schedule D.

 

(2)            Discussions Between the Parties:  In the event of a dispute under
this Agreement, including without limitation, any failure of the parties to
agree on a matter requiring settlement or agreement (a “Dispute”), the party
alleging the Dispute shall provide notice in accordance with Section 5 of
Schedule G giving particulars of the Dispute to the other party (the “Notice of
Dispute”).  The parties each agree to appoint a representative and to cause
their respective representatives to meet as soon as possible in an effort to
resolve the Dispute. Should the Dispute not be resolved within ten (10) Business
Days of the Notice of Dispute, representatives of the parties at a senior
management level shall attempt, in good faith to resolve the Dispute in no more

 

 

D-2

--------------------------------------------------------------------------------


 

than fifteen (15) Business Days from the date of the Notice of Dispute.  All
such representatives of the parties shall be referred to hereafter as
“Settlement Nominees,” and the fifteen (15) Business Day period shall be
referred to as the “Period of Discussion.”

 

(3)           Arbitration:  In the event that the Settlement Nominees are unable
to resolve the Dispute during the Period of Discussion, either party may submit,
within five (5) Business Days following the expiration of the Period of
Discussion, the Dispute to binding arbitration before three (3) arbitrators in
New York pursuant to the rules of American Arbitration Association, except as
modified below:

 

(a)          the party (the “Initiating Party”) wishing to submit the Dispute to
Arbitration shall select one initial arbitrator and shall send a notice of the
Dispute (the “Arbitration Notice”) to the other party setting out the name of
the arbitrator so selected by such party;

 

(b)          The other party (the “Recipient”) shall have ten (10) Business Days
from receipt of the Arbitration Notice to select a second arbitrator and to
notify the Initiating Party of the name of the arbitrator selected by the
Recipient;

 

(c)          promptly upon their selection and, in any event within seven (7)
Business Days of the appointment of the second arbitrator, the two arbitrators
then selected shall appoint a third arbitrator;

 

(d)          if the Recipient fails to appoint a second arbitrator or the two
selected arbitrators fail to appoint a third arbitrator, the Initiating Party in
the event of a default by the Recipient or either party in the event of a
default by the two arbitrators will be free upon notice to the other party to
request that a court of competent jurisdiction in the state of New York promptly
appoint the second or third arbitrator, as applicable, and to notify each party
of such appointment;

 

(e)          the parties shall agree in advance as to the manner in which the
arbitration panel shall promptly hear witnesses and arguments, review documents
and otherwise conduct the arbitration procedures and failing agreement within
five (5) Business Days from the date of selection of the  third arbitrator, the
arbitration panel shall formulate its own procedural rules in accordance with
the rules of the American Arbitration Association and promptly commence and
expeditiously conduct the arbitration proceedings;

 

 (f)          the arbitration panel shall be independent of the parties and,
shall issue its decision (by majority or unanimous decision) in writing within
forty–five (45) calendar days from the date of appointment of the third
arbitrator;

 

(g)          nothing in this Section 4 of Schedule D shall prevent either party
from applying to a court of competent jurisdiction for equitable relief pending
final disposition of the arbitration proceeding;

 

(h)          in no event shall the arbitrators have the jurisdiction to amend or
vary the terms of this Agreement;

 

 

D-3

--------------------------------------------------------------------------------


 

(i)            the arbitration award shall be given in writing and shall be
final and binding on the parties, not subject to any appeal, except in the event
of any corruption, fraud, or the like, or evident partiality or misconduct by
the arbitrator(s), or where the arbitrator(s) exceed(s) or abuse(s) their
powers, or where a final and definitive award is not made by the arbitrator(s)
on a timely basis or contrary to their terms of appointments, and shall deal
with the question of costs of arbitration and all matters related thereto;

 

(j)            judgment upon the award rendered may be entered in any court
having jurisdiction, or, application may be made to such court for a judicial
recognition of the award or an order of enforcement thereof, as the case may be;
and

 

(k)           subject to Paragraph (g) of this provision, it shall be a
condition precedent to the bringing of any legal proceedings with respect to the
Dispute that the arbitration procedure set out in this Section 4 of Schedule D
shall have taken place.

 

 

D-4

--------------------------------------------------------------------------------


 

SCHEDULE  E

 

LIABILITY AND INDEMNIFICATION

 

 

1.             Equitable Indemnification

 

(1)           Notwithstanding Section 3 of this Schedule E, Equitable hereby
indemnifies and holds Alliance and Alliance Companies harmless for any, and all,
harm, liability, expense, costs, loss or damage, (whether arising in negligence,
tort, equity, contract or otherwise) that arises out of, or in any connection
with, either any breach whatsoever of, or action, suits, proceedings or claims
concerning, any of Equitable’s obligations pursuant to Section 1 and 2 of
Schedule H, with respect to the confidentiality of Alliance Companies’
Confidential Information as defined in Schedule H, or Equitable’s obligations
pursuant to Section 18(l)(vi) of Schedule G of the Agreement.

 

(2)           Alliance shall promptly notify Equitable of any information, or
reasonable belief of Alliance, concerning any suit, claim, action, proceeding or
written communication that may exist concerning, in any way, the indemnities
provided in Subsection 1(1) of this Schedule E, and Equitable agrees that it
shall fully and promptly co–operate with, and assist, Alliance and Alliance
Companies in any such defense, action, suit, claim or proceeding to which
Alliance may become involved or a party. The foregoing notwithstanding,
Equitable shall have the right in its sole discretion, and at its expense, to
participate in and control the defense of any such suit, claim, action or
proceeding and in any and all negotiations with respect thereto, and neither
Alliance nor any Alliance Companies shall settle any such suit, claim, action or
proceeding without Equitable’s prior written approval.

 

(3)           Equitable shall maintain reasonable insurance coverage to protect
itself in connection with any liability whatsoever that may arise for Equitable
in any connection with any act or omission of Equitable in any connection with
this Agreement, including without limitation Equitable’s indemnification of
Alliance pursuant to this Section 1 and Section 4 of this Schedule E.  All such
insurance shall be of an amount, and shall be provided to Equitable on terms and
conditions, that is reasonably acceptable to Alliance.  The existence or
non-existence of any insurance coverage shall in no way limit or otherwise
affect Equitable’s indemnification obligations hereunder.

 

(4)           Without limiting the foregoing, all such insurance coverage shall
be evidenced by insurance policies which have terms and conditions reasonably
satisfactory to Alliance and such insurance policies shall not be cancelable or
subject to reduction of coverage, or other modification, except after thirty
(30) days prior written notice to Alliance.  Equitable will deliver to Alliance,
upon request, certificates or other satisfactory evidence of any insurance
required to be maintained by Alliance hereunder and a certified copy of the
original insurance policies within thirty (30) days of Alliance’s request.  Any
loss under any of the insurance policies provided for herein will be adjusted
with the associated insurance company by Equitable at Equitable’s sole expense,
subject to Alliance’s approval.

 

 

--------------------------------------------------------------------------------


 

2.             Alliance Indemnification

 

(1)           Notwithstanding Section 3 of this Schedule E, Alliance hereby
indemnifies and holds Equitable harmless for any, and all, harm, liability,
expense, cost, loss or damage, (whether arising in negligence, tort, equity,
contract or otherwise) that arises out of, or in any connection with, either any
breach whatsoever of, or actions, suits, proceedings or claims concerning, any
of Alliance’s obligations pursuant to Section 1 and 3 of Schedule H, with
respect to the confidentiality of Equitable’s Confidential Information or
Alliance’s representations, warranties and covenants pursuant to Paragraph
18(2)(iii) of Schedule G of the Agreement.

 

(2)           Equitable shall promptly notify Alliance of any information, or
reasonable belief of Equitable, concerning any suit, claim, action, proceeding
or written communication that may exist concerning, in any way, the indemnities
provided in Subsection 2(l), and Alliance agrees that it and any associated
Alliance Company shall fully and promptly co­operate with, and assist, Equitable
in any such defense, action, suit, claim or proceeding to which Equitable may
become involved or a party.  The foregoing notwithstanding, Alliance shall have
the right in its sole discretion, and at its expense, to participate in and
control the defense of any such suit, claim, action or proceeding and in any and
all negotiations with respect thereto, and Equitable shall not settle any such
suit, claim, action or proceeding without Alliance’s prior written approval.

 

(3)           Only to the extent insurance is not provided under an Equitable
insurance program, Alliance shall maintain reasonable insurance coverage to
protect itself in connection with any liability whatsoever that may arise for
Alliance in any connection with any act or omission of Alliance in any
connection with this Agreement, including without limitation Alliance’s
indemnification of Equitable pursuant to this Section 2 and Section 4 of this
Schedule E.  All such insurance shall be of an amount, and shall be provided to
Alliance on terms and conditions, that is reasonably acceptable to Equitable.

 

(4)           Without limiting the foregoing, all such insurance coverage shall
be evidenced by insurance policies which have terms and conditions reasonably
satisfactory to Equitable and such insurance policies shall not be cancelable or
subject to reduction of coverage, or other modification, except after thirty
(30) days prior written notice to Equitable.  Alliance will deliver to
Equitable, upon request, certificates or other satisfactory evidence of any
insurance required to be maintained by Equitable hereunder and a certified copy
of the original insurance policies within thirty (30) days of Equitable’s
request.  Any loss under any of the insurance policies provided for herein will
be adjusted with the associated insurance company by Alliance at Alliance’s sole
expense, subject to Equitable’s approval.

 

3.             Limitation of Liability

 

Except as otherwise provided in Section 1, Section 2, and Section 4 of this
Schedule E, Equitable and Alliance agree as follows:

 

(a)           Each party’s liability to the other party for any and all direct
harm, liability, expense, cost, loss or damage, whether in negligence, tort,
equity, contract or otherwise, arising out of, or in connection with, this
Agreement shall be strictly limited, in the aggregate in respect of all
incidents or occurrences, to the amount of Two Million, Five Hundred Thousand
($2,500,000.00) Dollars;

 

 

E-2

--------------------------------------------------------------------------------


 

(b)           Each party agrees that the other party shall not be liable for any
lost profits, failure to realize expected savings, or any other indirect
commercial or economic loss of any kind whatsoever;

 

(c)           Each party agrees that except as otherwise provided in this
Agreement neither party shall be liable for any harm, loss, damages, expenses,
costs, suit, claim or demand whatsoever against the other party that is made by
any person or entity who is not a party to this Agreement; and

 

(d)           UNDER NO CIRCUMSTANCES WILL EITHER PARTY BE LIABLE TO THE OTHER
PARTY FOR ANY INDIRECT, THIRD PARTY, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR
EXEMPLARY EXPENSES, COSTS, LIABILITY, LOSS, OR DAMAGE WHATSOEVER.

 

4.             Personal Injury and Property Damage Indemnity

 

Notwithstanding Section 3 of this Schedule E, Equitable and Alliance each agree
to indemnify, defend and hold harmless the other from any and all claims,
actions, damages, liabilities, costs and expenses, including reasonable
attorneys’ fees and expenses, arising out of third party claims for bodily
injury or damage to physical property, to the extent caused directly and
proximately by the negligence or willful misconduct of the other party, its
employees, officers or agents.

 

5.             Default and Rights of Termination

 

                (1)           The occurrence of any one or more of the following
events shall be deemed to be  an “Event of Default”:

 

(a)       if either party either breaches any material covenant or obligation
contained in this Agreement, or consistently breaches any other obligations or
covenants so as to constitute a material breach of this Agreement;

 

(b)       if Alliance fails to timely pay on amounts due hereunder;

 

(c)        if either party becomes or is declared insolvent or bankrupt, is the
subject of any proceedings relating to its liquidation, insolvency or for the
appointment of a receiver or similar officer for it, makes an assignment for the
benefit of all or substantially all of its creditors, or enters into an
agreement for the composition, extension, or readjustment of all or
substantially all of its obligations, then Alliance may, by giving written
notice thereof to Equitable, terminate this Agreement as of the date specified
in such notice; or

 

(d)      if a governmental regulatory order or final judgment or decree in any
jurisdiction which materially and adversely affects the ability of either party
to fulfill its obligations under this Agreement shall have been made, issued,
obtained or entered and such order, judgment or decree shall not have been
vacated, discharged or stayed pending appeal within the applicable appeal
period.

 

 

E-3

--------------------------------------------------------------------------------


 

(2)           If either party commits an Event of Default that is capable of
being remedied and has not been remedied within thirty (30) calendar  days after
written notice of the Event of Default has been delivered to such party, the
non-breaching party, may terminate this Agreement immediately upon the
expiration of such remedial time period, or any time thereafter upon written
notice thereof to the breaching party, provided that where an Event of Default
occurs pursuant to the provisions of Subparagraph 5(l)(c) and (d) hereof, the
non-breaching party shall not be obliged to provide a remedial period, but may
terminate this Agreement immediately upon the occurrence of such Event of
Default and upon written notice to the breaching party, and provided further
that where the Event of Default is Alliance’s failure to timely pay any amount
due hereunder, the cure period shall be ten (10) calendar days and default
interest at lesser of the prime rate then in effect as published by the Wall
Street Journal  or the maximum rate allowed by law shall be due and payable on
any such late payment calculated from the first day after the date upon which
the payment was due.  All such rights of termination shall be in addition to,
and shall not exclude, any other rights and remedies that the party not in
breach or default may have.

 

6.             Termination Compensation

 

In the event that either party exercises its termination rights under Subsection
7.1(1) or 7.1(2) or Section 4(b) of Schedule G, and in accordance with
Subsection 7.1(3) of this Agreement, the terminating party shall compensate the
non–terminating party for the actual costs and expenses incurred by the
non-terminating party that directly result from such termination, including
without limitation the costs and expenses incurred by the non-terminating party
in order to put the non-terminating party in a reasonably similar position that
it would have been in but for such termination.

 

Each party shall use its reasonable efforts to mitigate any such costs and
expenses, including without limitation Equitable shall attempt to use the
Equitable Resources for its own internal purposes or for Alliance’s use where
acceptable to Alliance.  All such compensation shall be subject to the
non-terminating party’s delivery to the other party of reasonable evidence,
information and materials documenting any such costs or expenses suffered by the
non-terminating party.

 

 

E-4

--------------------------------------------------------------------------------


 

SCHEDULE  F

 

SERVICE FEES

 

 

1.            Service Fee

 

1.1           Except as otherwise expressly provided herein, as full and
complete consideration for the provision of all Services, the annual Service Fee
payable by Alliance to Equitable under this Agreement shall be $2,562,000 per
annum for each year of the Term.  For 2001, the Service Fee shall be prorated to
the beginning of April 2001 for a total fee of $1,921,500 for 2001.  For the
years 2002 and 2003, the Service Fee shall remain at $2,562,000 provided that
Alliance’s anticipated use of Computing Resources (described in the Table set
forth below) shall not increase or decrease by more than 10% per year. In the
event of a termination by Alliance pursuant to the first sentence of Section 7.1
(2) of the Services Agreement the parties will negotiate in good faith for a
refund, if any, of prepaid Service Fees.

 

1.2           The total Service Fee is based upon Alliance’s monthly average
usage projections for each processing element (CPU, DASD and Tape) for each of
the 3 years of the term of this Agreement.  These usage projections  will be 
based upon average actual usage by Alliance during the first three months of the
term and will be in the form of Table 1 below.  For 2002 and thereafter the
processes described in Schedule A, Section 1(D)(ii) shall be followed to
establish projected usage.

 

 

Alliance agrees to reimburse Equitable for any additional indirect costs and
expenses and third party costs required by Alliance to meet additional
requirements specific to Alliance if Alliance specifically requests in writing.

 

 

--------------------------------------------------------------------------------


 

1.3           In the event Alliance’s actual usage for any of the processing
elements in Table 1 for a given year during the term of this Agreement exceeds
the monthly projections for that element multiplied by 12, Alliance shall be
charged for such usage based on Equitable’s internal Cost Allocation Methodology
(“CAM”) for each such element.  In the first quarter of a calendar year,
Equitable establishes the internal CAM for these processing elements, based on
its projected expenses and planning assumptions; these rates remain in effect
for that whole year.

 

 

 

Table 1

 

ELEMENTS

 

TOTAL  CPU TIME

( minutes)

 

 

 

 

 

 

 

TAPES/ EXCPs)

 

DISK STORAGE

(Giga bytes)

 

 

 

If, during the budget planning cycle referred to in Schedule A, sec. 1(D)(ii),
but no later than September 30, Alliance and Equitable project that Alliance’s
usage of any of these elements would increase or decrease by more than 10
percent (10%) for that upcoming year, the parties shall renegotiate the Services
Fees and the above elements table.  The method of calculating the revised
Service Fees shall be based upon Equitable’s CAM methodology and for 2002 any
reduction shall not affect direct costs incurred by Equitable related to
Services to be rendered to Alliance.

 

2.            Travel Expenses

 

In addition to the Service Fees, Alliance shall pay, or reimburse Equitable, for
any reasonable out-of-pocket expenses related to travel and travel-related
expenses, incurred by Equitable at the request or with the approval of Alliance
in connection with Equitable’s Performance of this Agreement. Such expenses
include expenses in connection with equipment installation and site surveys.

 

3.            Taxes

 

Alliance shall pay, or reimburse Equitable, for all sales or  services taxes
which are levied or imposed in any  jurisdiction in connection with the services
contemplated hereby.

 

 

F-2

--------------------------------------------------------------------------------


 

4.             Time of Payment

 

The  annual Service Fee for 2001 will be payable on May 1, 2001 .  Thereafter,
each annual Service Fee will be invoiced on January 1 of each year payable
within thirty days thereafter.  Any other sum due to Equitable thereunder for
which a time for payment is not otherwise specified will be due and payable
within thirty (30) days after the due date of an invoice therefor from
Equitable.

 

5.             Method of Payment

 

All Service Fees, and other charges that are due thereunder shall be payable in
US dollars and shall be made by wire transfer to such account that Equitable may
designate.

 

6.             Start–Up Expenses

 

In addition to the Service Fees, Alliance shall reimburse Equitable for all
non-recurring costs and expenses incurred by Equitable in connection with the
establishment and commencement of Services pursuant to this Agreement, excluding
any such costs and expenses that are attributable to any personnel, management
or employee salaries or benefits.  Such start-up costs and expenses are
currently estimated to be $550,000 and shall include, without limitation, the
following: consulting services, vendor professional services, one time software
and hardware rental and telecommunication costs and other related out-of-pocket
expenses.  Alliance shall reimburse Equitable for such amounts either on, or
before May 1, 2001 subject to Equitable’s reasonable accounting for same
including the delivery to Alliance of receipts in connection therewith.

 

7.             Telecommunication Expenses

 

The annual Service Fee set forth in Section 1.1 above includes telecommunication
expenses of $240,000.  Any amount paid by Equitable in excess of $240,000
relating to Alliance’s use of telecommunications shall be reimbursed to
Equitable by Alliance at the same time as the payment of the annual Service Fee.

 

8.             Non–Affiliated Expenses

 

In the event that any Alliance Company ceases to be an Affiliate of Equitable,
Alliance shall reimburse Equitable for any additional third party software costs
incurred by Equitable in order to continue to provide the Services.

 

 

F-3

--------------------------------------------------------------------------------


 

SCHEDULE G

 

GENERAL TERMS AND CONDITIONS

 

 

1.            Interpretation

 

In this Agreement words importing a singular number only shall include the
plural and vice versa. The division of this Agreement into Articles and Sections
and the insertion of headings are for convenient reference only, and shall
affect neither the construction nor the interpretation of this Agreement. The
terms, “hereof”, “hereunder” and similar expressions refer to this Agreement and
not to any particular part, Article, Section or other portion hereof and include
any agreement supplemental hereto. Unless something in the subject matter or
context is inconsistent therewith references herein to parts, Articles and
Sections are to parts, Articles and Sections of this Agreement.  In this
Agreement, all references to currency shall be references to the lawful currency
of the USA.  If for any reason a court of competent jurisdiction finds any
provision of this Agreement, or portion thereof, to be unenforceable, that
provision of the Agreement shall be enforced to the maximum extent permissible
so as to effect the intent of the parties, and the remainder of this Agreement
shall continue in full force and effect.  No amendment or modification of this
Agreement shall be binding unless in writing and signed by duly authorized
representatives of both parties.

 

2.             Force Majeure

 

Except for Equitable’s obligations to provide the Services via, and through, the
disaster recovery and back–up services provided in Section 17 of this Schedule
G, neither party shall be liable for any failure or delay in its performance
under this Agreement due to causes, including, but not limited to, acts of God,
acts of civil or military authority, fires, epidemics, floods, earthquakes,
riots, wars, sabotage, , and governmental actions and labor shortages or
disputes, which are beyond its reasonable control; provided that the delayed
party: (i) gives the other party written notice of such cause promptly, and in
any event within fifteen (15) days of discovery thereof, and (ii) uses its
reasonable efforts to correct such failure or delay in its performance. Except
for Equitable’s obligations to provide the Services via, and through, the
disaster recovery and back–up services provided in Section 17 of this Schedule
G, the delayed party’s time for performance or cure under this Section 2 of
Schedule G shall be extended for a period equal to the duration of the cause or
sixty (60) days, whichever is less. In the event that any such event continues
for a period greater than sixty (60) days, either party shall have the right to
terminate this Agreement by providing written notice on or before 10 days after
such sixty (60) day period.  The effective date of Alliance’s termination shall
not be more than six months after the date of such notice. The effective date of
Equitable’s termination shall be not less than six months after the date of such
notice.

 

3.             Relationship of the Parties

 

Nothing in this Agreement shall either render, or be interpreted or construed to
mean, Alliance and Equitable are either partners, joint venturers,
employer/employee or principal/agent of the other. Neither party shall have any
authority whatsoever to obligate or commit the other party, contractually or
otherwise. Neither party shall do anything whatsoever to represent to any person
that they have any authority to so obligate or commit the other party.  Each of
Alliance and Equitable agree that each of them are independent contractors. 
Equitable shall only act within the scope of its actual and express authority
under this Agreement.

 

 

G-2

--------------------------------------------------------------------------------


 

Equitable shall not represent to any person that it has any authority, or
permission, or consent to either represent or act on behalf of Alliance in any
connection with this Agreement except as is expressly authorized by Alliance.

 

4.             Assignment

 

(a) The rights and liabilities of the parties hereto shall bind and inure to the
benefit of their respective successors and assigns as the case may be; provided
that, since Alliance has specifically contracted for Equitable’s unique and
special services, Equitable shall not have the right to assign or delegate any
of its obligations under this Agreement, either in whole or in part, to any
person, except an Affiliate of Equitable which agrees in writing to assume all
of Equitable’s obligations hereunder, without the prior written consent of
Alliance. Any attempted assignment in violation of the provisions of this
Section 4 of Schedule G shall be void. Except as expressly specified in this
Agreement, the parties do not intend, nor shall any clause be interpreted to
create in any third party, any obligations to, or right or benefit by, such
third party under this Agreement from either Equitable or Alliance.

 

(b) In the event Equitable anticipates that it will transfer its data processing
to an Affiliate, which does not agree in writing to assume all of Equitable’s
obligations hereunder,Equitable shall have the right to terminate this Agreement
upon twelve (12) months written notice to Alliance.

 

5.             Notices

 

(a)           Any notice given pursuant to this Agreement shall be in writing
and shall be forwarded in the manner prescribed herein to the respective party
at the address designated as follows or at such revised address as such party
may, from time to time, designate by giving notice in writing to the other
parties in the prescribed manner:

 

 

Alliance Capital

 

Alliance Capital Management, L.P.

 

 

1345 Avenue of the Americas

 

 

New York, NY  10105

 

 

 

 

 

Attention:

Chief Information Officer

 

 

 

 

 

Copy to:

General Counsel

 

 

 

Equitable:

 

The Equitable Life Assurance

 

 

Society of the United

 

 

1290 Avenue of the Americas

 

 

New York, New York  10104

 

 

U.S.A.

 

 

 

 

 

Attention:

Chief Information Officer

 

 

 

 

 

Copy to:

General Counsel

 

 

G-3

--------------------------------------------------------------------------------


 

(b)           Notice shall be given in the manner prescribed as follows: (i) by
delivery, effective at the time of actual delivery; or (ii) by registered or
certified mail, effective on the third business day following the deposit of
such registered or certified mail with each party’s, respective, postal service.
In the event of any disruption, or threatened disruption, of regular postal
service notice shall not be given by mail.

 

6.             No Waiver

 

Failure by either party to enforce any provision of this Agreement shall not be
deemed a waiver of future enforcement of that or any other provisions.

 

7.             Further Assurances

 

Each of Alliance and Equitable agree that they shall execute and deliver all
further documents, filings and agreements that contain reasonable terms and
conditions, and do all things that are reasonably necessary to realize and
perfect the intention of this Agreement and the obligations set out herein.

 

8.             No Merger

 

The parties agree and acknowledge that none of the warranties, representations
and covenants contained in this Agreement shall merge upon either the execution
and delivery of this Agreement by both parties, or upon the full payment (or any
partial payments) of the Service Fees, and that all such warranties,
representations and covenants shall continue in full force and effect both
throughout the term of this Agreement, or as otherwise stipulated in Section 21
of this Schedule G.

 

9.             Definitions

 

In this Agreement, the following terms shall have the following meanings:

 

(1)           “Affiliate” shall mean a company controlling, controlled by or
under common control with another company;

 

(2)           “Business Day” shall mean each week day, except Saturday and
Sunday and where any week days occur on a statutory holiday observed in the
State of New York;

 

(3)           “Equitable EDP Facility” shall mean the information and data
processing offices, centre and facilities of Equitable commercially identified
as The Equitable Information Processing Centre located at 400 Willow Tree Road,
Leonia, New Jersey, U.S.A.;

 

(4)           “Hardware” shall mean the information technology, equipment,
hardware and electronic data processing support and operating technology that
Equitable shall use to provide all Services and that is more particularly
described and set out under the Equitable Hardware title in Schedule C attached
hereto, or as the parties hereto may otherwise agree from time to time;

 

 

G-4

--------------------------------------------------------------------------------


 

(5)           “Equitable Resources” shall mean all of the Hardware, Software,
network topology, communications equipment, systems, processes and equipment
that Equitable shall use to provide all Services and that is more particularly
described in Schedule C attached hereto, or as the parties hereto may otherwise
agree from time to time;

 

(6)           “Software” shall mean the computer programs, which may be combined
or embodied in any medium whatsoever, consisting of a set of logical
instructions and information which guide the functioning of Equitable Hardware,
and which shall include all information, know–how, methodologies, systems, and
processes concerning such computer programs including without limitation object
code, source code, all operational /functional specifications, technical
specifications, process flow diagrams, design notes, documentation, and all
updates, releases, enhancements, modifications and customizations that Equitable
shall use and rely upon to provide Services, as such computer programs are more
particularly identified in Schedule C attached hereto, or as the parties hereto
may otherwise agree from time to time.

 

10.          Schedules

 

Each of the Schedules delineated below are attached hereto and incorporated into
the provisions of this Agreement, and each Schedule shall be subject and
subordinate to the non­scheduled provisions of this Agreement in the event of
any conflict or contradiction between them.

 

Schedule A

 

— Services

Schedule B

 

— Alliance Obligations

Schedule C

 

— Equitable Resources

Schedule D

 

— Services Management

Schedule E

 

— Liability and Indemnification

Schedule F

 

— Service Fees

Schedule G

 

— General Terms and Conditions

Schedule H

 

— Proprietary and Confidentiality Obligations

 

11.          Intentionally blank

 

12.          Intentionally blank

 

 

G-5

--------------------------------------------------------------------------------


 

13.          Service Quality

 

(1)           In addition to any other rights and remedies that may be available
to Alliance, Equitable will use reasonable procedures to detect, identify and
correct errors or mistakes in the Services and will promptly notify Alliance of
any such errors or mistakes. In the event of any breach of Equitable’s Service
obligations which causes an error or mistake in any record, report, data,
information or output, Equitable shall at its own expense, promptly use
reasonable efforts to correct and reprocess such records, reports, data,
information or output. In the event of any failure or omission in Equitable’s
provision of Services, Equitable shall use reasonable efforts to correct such
failure or omission in Service. Equitable’s obligations under this Subsection
13(l) shall be conditional upon Alliance providing Equitable with prompt written
notice of errors or mistakes in processing, and errors or omissions in the
Services, and providing Equitable with all necessary supporting documentation.

 

(2)           If Equitable, for any reason whatsoever, fails to correct any
failure to provide the Services pursuant to such Subsection 13(l) hereof,
notwithstanding any other right of, or remedy that may be available to Alliance
in such event, Alliance shall have the right to correct such failure, either
directly or indirectly with the assistance of another person it may retain, if
such failure continues for an aggregate period of sixty (60) days during the
term of this Agreement.  In the event Alliance chooses to either directly or
indirectly correct such failure, Equitable shall fully cooperate with Alliance
or any of Alliance’s representatives, to facilitate such correction, including
without limitation permitting reasonable access under Equitable supervision and
in accordance with Equitable’s access policy to Equitable EDP Facility,
reasonable access to and the assistance of Equitable’s relevant operational
personnel, and all relevant records, reports, information and documentation
concerning such failed Service obligation and shall reimburse Alliance for costs
necessarily and actually incurred in correcting such failure. In such event,
credits due under Schedule A shall not apply.  Once the failure is corrected by
Alliance, service shall be transitioned back to Equitable and the service levels
of Schedule A and any eligibility for credits shall be reinstated.

 

(3)           Equitable shall: (i) use its reasonable efforts to provide all of
the Services in a manner, and to an extent, that shall facilitate and promote
the transparent and so-called “seamless” provision of services by Alliance to
its customers; and (ii) provide appropriate personnel, services and technology
to protect the security, welfare and integrity of all Alliance’s data and
information, including all Alliance Confidential Information (as defined in
Schedule H).

 

(4)           The parties shall, in good faith and diligently, work together and
cooperate with each other concerning the provision of all of the Services to
Alliance.

 

14.          Staffing

 

Equitable agrees to provide all of the Services with appropriately experienced
and technically competent personnel.

 

15.          Services Management

 

The Services shall, in addition to any other obligations set out herein, be
managed and performed in accordance with the provisions of Schedule D attached
hereto.

 

 

G-6

--------------------------------------------------------------------------------


 

16.          Intentionally blank

 

17.          EDP Service Back-Up Facilities

 

Without limiting any provision hereof, Equitable shall provide all of the
Services to Alliance in accordance with the availability and operational
requirements and specifications set out in Schedule A attached hereto.  In any
event that Equitable does not provide the Services to Alliance within one (1)
hour or such period of time as otherwise agreed to by the parties, Alliance
shall have the right to invoke the backup and disaster recovery services set out
in Schedule A attached hereto shall be followed.  Any reliance on the services,
equipment, computer hardware, computer software, networks, telecommunication
services, data storage services, or electronic data processing services of any
other person by Equitable in the course of providing the Services to Alliance
shall not, in any manner or to any extent, relieve, diminish, or limit any of
Equitable’s performance obligations and duties under this Agreement.

 

18.          Warranties

 

(1)           Except for the rights of Equitable to use the Alliance Application
Systems for the purpose of this Agreement, which rights are to be obtained by
Alliance, Equitable hereby represents, warrants and covenants to Alliance the
following:

 

(i)            Equitable has full power and authority to enter into this
Agreement and to provide the Services as set out herein, and to perform each and
every covenant and agreement herein contained;

 

(ii)           the execution and delivery of this Agreement, and the performance
of the covenants and agreements herein contained, are not, in any manner or to
any extent, limited or restricted by, and are not in conflict with, any
commercial arrangements, obligations, contract, agreement, or other instrument
to which Equitable is bound, or by any rights of any other person;

 

(iii)          except for Alliance Application Systems, the Equitable Resources
shall be complete and adequate to enable Equitable to fully perform the Services
in accordance with this Agreement;

 

(iv)          in accordance with Section 1 of Schedule H, as between Equitable
and Alliance, Alliance shall be the owner, with good and marketable title, of
all data, information, and files that are directly and specifically related to
the Services, and to all Alliance Confidential Information;

 

(v)           Equitable Resources and any other goods, materials, technology and
equipment used by Equitable to provide the Services shall be free and clear of
all liens, charges, security interests, encumbrances and any other rights of
other persons including without limitation any intellectual property,
contractual, or confidentiality rights to the extent that such may, or could, in
any way, affect the ability of Equitable to provide the Services to Alliance as
herein provided;

 

 

G-7

--------------------------------------------------------------------------------


 

(vi)          the performance of this Agreement by Equitable, including without
limitation the provision of all of the Services by Equitable shall not, in any
manner or to any extent whatsoever, infringe, contravene, breach, interfere
with, or harm, the rights of any other person, including without limitation any
intellectual property rights, copyrights, patent rights, moral rights,
confidentiality rights, equitable rights, contractual rights, common law rights,
or statutory rights;

 

(vii)         that all arrangements and agreements that Equitable may have with
other persons who will provide either products or services, or both, to
Equitable in any connection with the Services, including without limitation any
computer hardware, software, disaster recovery or back-up services, network
services, or telecommunications services, shall be maintained in good standing
and not breached or terminated if such termination will have any adverse impact
on Equitable’s ability to provide any of the Services; and

 

(viii)        all things done, undertaken, created, or contributed by any person
on behalf of Equitable, in any connection with the Services, shall be by persons
strictly on a work for hire basis, and all right, title, and interest in all
intellectual property created by any such person in any connection with the
Services shall be wholly transferred and assigned to Equitable.

 

(2)           Alliance hereby represents, warrants and covenants to Equitable
the following:

 

(i)            Alliance has full power and authority to enter into this
Agreement and to perform each and every covenant and agreement herein contained;

 

(ii)           this Agreement has been duly authorized, executed and delivered
by Alliance and constitutes a valid, binding and legally enforceable agreement
of Alliance;

 

(iii)          the performance of Alliance Obligations shall not, in any manner
or to any extent whatsoever, infringe, contravene, breach, interfere with or
harm, the rights of any other person, including without limitation any
intellectual property rights, copyrights, patent rights, moral rights,
confidentiality rights, equitable rights, contractual rights, common law rights,
or statutory rights;

 

(iv)          that the documents, data and other information of Alliance and
Alliance Companies provided by Alliance to Equitable, and relied on by
Equitable, pursuant to this Agreement shall be, in all material aspects,
reasonably complete and accurate at the time same is provided to Equitable;

 

(v)           the execution and delivery of this Agreement and the performance
of the covenants and agreements herein contained are not limited or restricted
by, and are not in conflict with, any contract, agreement or other instrument to
which Alliance is bound; and

 

 

G-8

--------------------------------------------------------------------------------


 

(vi)          the execution and delivery of this Agreement, and the performance
of the covenants and agreements herein contained, are not, in any manner or to
any extent, limited or restricted by, and are not in conflict with, any
commercial arrangements, obligations, contract, agreement, or other instrument
to which Alliance is bound, or by any rights of any other person.

 

(3)           THE FOREGOING WARRANTIES ARE EXCLUSIVE AND ARE GIVEN AND ACCEPTED
IN LIEU OF ANY AND ALL OTHER WARRANTIES, DUTIES, OR OBLIGATIONS, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION ANY OTHER IMPLIED WARRANTIES OF
MERCHANTABILITY AND ANY IMPLIED WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE.
THIS IS A SERVICE AGREEMENT AND IS NOT SUBJECT TO ARTICLE 2 OR 2A OF THE UNIFORM
COMMERCIAL CODE AS ENACTED BY THE STATE OF NEW YORK OR OTHERWISE.

 

19.          Liability and Indemnification

 

The parties agree to all of the liability and indemnification provisions set out
in Schedule E attached hereto, which the parties agree and acknowledge are fair,
reasonable and equitable in the circumstances of this transaction.

 

20.          Counterparts

 

This Agreement may be executed in counterparts, all of which taken together
shall constitute one single Agreement between the parties hereto.

 

21.          Intentionally blank

 

22.          Hiring of Employees

 

During the term of this Agreement and for a one (1) year period thereafter,
Alliance and Equitable agree not to, directly or indirectly, hire or make offers
of employment to or enter into consultant relationship with officers or
employees (or former officers, consultants or employees as the case may be) of
the other who were engaged in providing the Services, unless otherwise agreed to
between the parties. The provisions of this Section shall not apply to any
current (or former, as the case may be) employee, consultant or officer of
either party whose termination of employment was not a voluntary action on such
employee’s or officer’s part, nor shall it apply to a terminating party which
terminates pursuant to Section 5 of Schedule E.

 

 

G-9

--------------------------------------------------------------------------------


 

SCHEDULE  H

 

PROPRIETARY AND CONFIDENTIALITY OBLIGATIONS

 

 

1.            Proprietary and Related Rights

 

(1)            The parties agree, acknowledge and confirm that Alliance and each
respective Alliance Company owns, and shall own, all right, title and interest
in, and to, all aspects of all data and information related to each such
company’s respective  operation, customers, insurance policies and business,
including without limitation all copies of reports and information delivered to
Alliance concerning Equitable’s provision of the Services (“Alliance EDP
Information”).  Equitable shall, in a manner consistent with its obligations,
use the same degree of care as it uses to protect its own comparable information
to protect all such Alliance EDP Information and data from any harm, damage,
theft, tampering, sabotage, interference, or unauthorized use, during the term
of this Agreement and during such time as any such Alliance information remains
in the possession of Equitable.  Equitable shall not represent to any person
that all, or any part of, such data and information is either the property, or
is an asset, of Equitable whatsoever. Equitable shall have a non–exclusive and
non–transferable right to use Alliance EDP Information only for the purpose of
this Agreement and only to the extent that such use is strictly necessary for
Equitable to provide Alliance with the Services.

 

(2)            All Equitable Resources (excluding Alliance Application Systems),
technology, processes, systems, and know–how that Equitable uses to perform the
Services shall, for the purposes of this Agreement, be deemed to be the sole and
exclusive property of Equitable.

 

(3)            All information concerning Alliance and Alliance Companies,
including without limitation all regulatory, commercial, financial, sales,
marketing, business, personnel, administrative, technological, customer,
insured, and any Alliance EDP Information, together with any information
concerning this Agreement, is hereby deemed to be the proprietary and
confidential information of Alliance and Alliance Companies (“Alliance
Confidential Information”) and shall be held in strict confidentiality in
accordance with this Schedule H.

 

(4)            All information concerning Equitable, including without
limitation all regulatory, personnel, administrative, technological information,
together with any information concerning this Agreement, is hereby deemed to be
the proprietary and confidential information of Equitable (“Equitable
Confidential Information”) and shall be held in strict confidentiality in
accordance with this Schedule H.

 

2.             Alliance Confidential Information

 

All Alliance Confidential Information shall be held in strict confidence by
Equitable and shall not be used by Equitable for its benefit, or for the benefit
of any other person, or for any purpose other than is strictly necessary for the
purpose of this Agreement.  Equitable shall have an obligation to prevent the
Alliance Confidential Information from being misappropriated, used without the
consent of Alliance, wrongfully disclosed, harmed, stolen, manipulated, tampered
with, copied, or

 

 

--------------------------------------------------------------------------------


 

electronically transmitted or otherwise communicated, except as otherwise
expressly permitted by this Agreement.  Equitable shall use reasonable efforts
so that all persons that have any access to Alliance Confidential Information in
any connection with Equitable’s performance of this Agreement, whether officers,
employees, agents, affiliates, independent contractors or otherwise, are fully
apprised of, and obligated to adhere to, all of Equitable’s confidentiality
obligations set out herein.

 

3.             Equitable Confidential Information

 

All Equitable Confidential Information shall be held in strict confidence by
Alliance and shall not be used by Alliance for its benefit, or for the benefit
of any other person, or for any purpose other than is strictly necessary for the
purpose of this Agreement.  Alliance shall have an obligation to prevent the
Equitable Confidential Information from being misappropriated, used without the
consent of Equitable, wrongfully disclosed, harmed, stolen, manipulated,
tampered with, copied, or electronically transmitted or otherwise communicated,
except as otherwise expressly permitted by this Agreement.

 

4.             Other

 

The terms “Alliance Confidential Information” and “Equitable Confidential
Information” do not include information: (i) which is, or becomes, generally
available to the public other than as a result of an unauthorized disclosure
thereof by the other party; (ii) which is rightfully obtained by the recipient
party from a third party which is not obligated to protect its confidentiality;
or (iii) which is established by a party  to be known by this party prior to its
having been furnished by the other party.

 

Nothing in this Agreement shall prevent either party from making disclosure of
any information if a party is required to do so by order of any court of
competent jurisdiction or any competent regulatory authority, or under any
applicable legal provision, provided that a written notice of any requirement to
make such disclosure is given to the other party immediately upon the party
becoming aware of such requirements and prior to disclosing any information
whatsoever.

 

The provisions of this Schedule H shall remain in effect for a period of three
years after termination or expiration of this Agreement.

 

 

H-2

--------------------------------------------------------------------------------